Battle, J., (after stating the facts). In telling the juyy that, if the appellant paid her fare to Palarm, the “defendant could not put her off the train at a place other than a station where passengers are accustomed to.get on and off trains of defendant,” the circuit court committed an error. It is only in cases where a passenger refuses to pay fare that the statutes require a railroad company to put him off of the train at a usual stopping place. Sand. & H. Dig. § 6192. Beyond this the common-law right to put him off without reference to stations is left unimpaired. Hobbs v. Texas & Pacific Ry. Co., 49 Ark. 357. In this case the passenger (appellee) was not put off because she had failed to pay fare. She paid her fare, and was put off a short distance beyond her destination because she failed to get off at that place. She did not want to travel further, but asked if she could not be taken back to Palarm. There was no demand for additional fare and refusal to pay it. The latter part of the instruction, in which the court told the jury that “if defendant caused plaintiff to leave the train at a place other than the station where passengers are accustomed to get on and off defendant’s trains, then you will find for plaintiff, no matter whether the train was stopped at the station a sufficient time to have permitted plaintiff to have left the train or not,” is also erroneous. If the train was stopped at the station of Palarm a sufficient length of time for appellee to get off, and she failed to do so, then the appellant was guilty of no wrong in stopping where it did, and in a respectful maimer causing her to leave the train. In doing so it was in the exercise of its right, and was not liable for damages. It was not bound to take her back to the station of Palarm for the purpose of giving her another opportunity to leave the train. Por the purpose of avoiding collisions, and of orderly and regular transportation, and of serving the public to the best advantage, trains should run on schedule time. The conveying passengers back to stations at which they should have left the train and failed to get off may in some instances defeat this purpose, and lead to disastrous consequences. A rule or regulation requiring railroad companies to do so would not only be unjust, but would be unwise and against the interest of the public. Much is said in appellant’s brief about the right to recover damages on account of mental anguish, distress, or suffering, which was not the result of a physical injury. The court has expressed its opinion upon this subject in Peay v. Western Union Telegraph Co., 64 Ark. 538; Hot Springs Railroad Co. v. Deloney, 65 Ark. 177, and Texarkana & Fort Smith Railway Co. v. Anderson, 67 Ark. 123, 129. We deem it unnecessary to add to what we have already said. Reversed and remanded for a new trial.